Exhibit 10.2

 

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

 

This CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made as of
January 1, 2006 by and between Kindred Healthcare Operating, Inc., a Delaware
corporation, (the “Company”) and Gregory C. Miller (the “Employee”).

 

RECITALS:

 

A. The Employee is employed by the Company, a wholly owned subsidiary of Kindred
Healthcare, Inc. (the “Parent”).

 

B. The Company recognizes that the Employee’s contribution to the Company’s
growth and success will be significant.

 

C. The Company wishes to encourage the Employee to remain with and devote full
time and attention to the business affairs of the Company and wishes to provide
income protection to the Employee for a period of time in the event of a Change
in Control.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT:

 

1. Definitions.

 

a. “Base Salary” shall mean the Employee’s regular annual rate of base pay in
gross as of the date in question as elected under Paragraph 3(a).

 

b. “Cause” shall mean the Employee’s (i) conviction of or plea of nolo
contendere to a crime involving moral turpitude; or (ii) willful and material
breach by Employee of his duties and responsibilities, which is committed in bad
faith or without reasonable belief that such breaching conduct is in the best
interests of the Company, but with respect to (ii) only if the Board of
Directors of Parent (the “Board”) adopts a resolution by a vote of at least 75%
of its members so finding after giving the Employee and his attorney an
opportunity to be heard by the Board.

 

c. “Change in Control” The term “Change in Control” shall mean any one of the
following events occurring after the date of this Agreement:

 

(i) An acquisition (other than directly from Parent) of any voting securities of
Parent (the “Voting Securities”) by any “Person” (as defined in Paragraph 1(f)
hereof)



--------------------------------------------------------------------------------

immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of 20% or more
of the combined voting power of Parent’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in an acquisition by (i) Parent or any of
its subsidiaries, (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by Parent or any of its subsidiaries or (iii) any Person in
connection with an acquisition referred to in the immediately preceding clauses
(i) and (ii) shall not constitute an acquisition which would cause a Change in
Control.

 

(ii) The individuals who, as of January 1, 2006, constituted the Board of
Directors of Parent (the “Incumbent Board”) cease for any reason to constitute
over 50% of the Board; provided, however, that if the election, or nomination
for election by Kindred Healthcare, Inc.’s stockholders, of any new director was
approved by a vote of over 50% of the Incumbent Board, such new director shall,
for purposes of this Section 1(c)(ii), be considered as though such person were
a member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Securities Exchange Act of
1934) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors of Parent (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest.

 

(iii) Consummation of a merger, consolidation or reorganization involving
Parent, unless each of the following events occurs in connection with such
merger, consolidation or reorganization:

 

(A) the stockholders of Parent, immediately before such merger, consolidation or
reorganization, own, directly or indirectly immediately following such merger,
consolidation or reorganization, over 50% of the combined voting power of all
voting securities of the corporation resulting from such merger or consolidation
or reorganization (the “Surviving Company”) over which any Person has Beneficial
Ownership in substantially the same proportion as their ownership of the Voting
Securities immediately before such merger, consolidation or reorganization;

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute over 50% of the members of the board of directors of
the Surviving Company; and

 

(C) no Person (other than Parent, any of its subsidiaries, any employee benefit
plan (or any trust forming a part thereof) maintained by Parent, the Surviving
Company or any Person who, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of 20% or more of the then outstanding
Voting Securities) has Beneficial Ownership of 20% or more of the combined
voting power of the Surviving Company’s then outstanding voting securities.

 

-2-



--------------------------------------------------------------------------------

(iv) Approval by Parent’s stockholders of a complete liquidation or dissolution
of Parent.

 

(v) Approval by Parent’s stockholders of an agreement for the sale or other
disposition of all or substantially all of the assets of Parent to any Person
(other than a transfer to a subsidiary of Parent).

 

(vi) Any other event that the Board shall determine constitutes an effective
Change in Control of Parent.

 

(vii) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by Parent which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by Parent, and after such share acquisition by
Parent, the Subject Person becomes the Beneficial Owner of any additional Voting
Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

 

d. “Change-in-Control Date” shall mean the date immediately prior to the
effectiveness of the Change in Control.

 

e. “Good Reason” The Employee shall have good reason to terminate employment
with the Company if (i) the Employee’s title, duties, responsibilities or
authority is reduced or diminished from those in effect on the Change-in-Control
Date without the Employee’s written consent; (ii) the Employee’s compensation is
reduced; (iii) the Employee’s benefits are reduced, other than pursuant to a
uniform reduction applicable to all managers of the Company; or (iv) the
Employee is asked to relocate his office to a place more than 30 miles from his
business office on the Change-in-Control Date.

 

f. “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d).

 

g. “Target Bonus” shall mean the full amount of target annual short-term
incentive bonus that would be payable to the Employee, assuming the target
performance criteria on which such annual short-term incentive bonus were deemed
to be satisfied, in respect of services for the calendar year in which the date
in question occurs.

 

h. “Termination of Employment” shall mean (i) the termination of the Employee’s
employment by the Company other than such a termination in connection with an
offer of immediate reemployment by a successor or assign of the Company or a
purchaser of the

 

-3-



--------------------------------------------------------------------------------

Company or its assets under terms and conditions which would not permit the
Employee to terminate his employment for Good Reason or otherwise during any
Window Period; or (ii) the Employee’s termination of employment with the Company
for Good Reason or during any Window Period.

 

i. “Window Period” shall mean either of two 30-day periods of time commencing 30
days after (i) a Change in Control and (ii) one year after a Change in Control.

 

2. Term. The initial term of this Agreement shall be for a three-year period
commencing on January 1, 2006 (the “Effective Date”) (the “Term”). The Term
shall be automatically extended by one additional day for each day beyond the
Effective Date that the Employee remains employed by the Company until such time
as the Company elects to cease such extension by giving written notice of such
election to the Employee. In such event, the Agreement shall terminate on the
third anniversary of the effective date of such election notice. Notwithstanding
the foregoing, this Agreement shall automatically terminate if and when the
Employee terminates his employment with the Company or two years after the
Change-in-Control Date, whichever first occurs.

 

3. Severance Benefits. If at any time following a Change in Control and
continuing for two years thereafter, the Company terminates the Employee without
Cause, or the Employee terminates employment with the Company either for Good
Reason or during any Window Period, then as compensation for services previously
rendered the Employee shall be entitled to the following benefits:

 

a. Cash Payment. The Employee shall be paid cash equal to three times the
greater of:

 

(i) the sum of the Employee’s Base Salary and Target Bonus as of the Termination
of Employment, or

 

(ii) the sum of the Employee’s Base Salary and Target Bonus as of the
Change-in-Control Date.

 

Payment shall be made in a single lump sum upon the Employee’s effective date of
termination.

 

b. Continuation of Benefits.

 

(i) For a period of three years following the Termination of Employment, the
Employee shall be treated as if he had continued to be an employee for all
purposes under Parent’s health insurance plan and dental insurance plan; or if
the Employee is prohibited from participating in such plan, the Company or
Parent shall otherwise provide such benefits. Following this continuation
period, the Employee shall be entitled to receive continuation coverage under
Part 6 of Title I or ERISA (“COBRA Benefits”) treating the end of this period as
a termination of the Employee’s employment if allowed by law.

 

-4-



--------------------------------------------------------------------------------

(ii) For a period of three years following the Termination of Employment, Parent
shall maintain in force, at its expense, the Employee’s life insurance in effect
under Parent’s voluntary life insurance benefit plan as of the Change-in-Control
Date or as of the date of Termination of Employment, whichever coverage limits
are greater.

 

(iii) For a period of three years following the Employee’s Termination of
Employment, the Company or Parent shall provide short-term and long-term
disability insurance benefits to Employee equivalent to the coverage that the
Employee would have had had he remained employed under the disability insurance
plans applicable to Employee on the date of Termination of Employment, or, at
the Employee’s election, the plans applicable to Employee as of the
Change-in-Control Date. Should Employee become disabled during such period,
Employee shall be entitled to receive such benefits, and for such duration, as
the applicable plan provides.

 

c. Retirement Savings Plan. To the extent not already vested pursuant to the
terms of such plan, the Employee’s interests under the Parent’s retirement
savings plan shall be automatically fully (i.e., 100%) vested, without regard to
otherwise applicable percentages for the vesting of employer-matching
contributions based upon the Employee’s years of service with the Company.

 

d. Plan Amendments. Parent shall adopt such amendments to its employee benefit
plans, if any, as are necessary to effectuate the provisions of this Agreement.

 

e. Fringe Benefits. Following the Employee’s Termination of Employment, the
Employee shall receive the computer that Employee is utilizing as of the date of
such Termination of Employment. In addition, for a period of one year following
Employee’s Termination of Employment, Employee shall be entitled to be
reimbursed for any legal or accounting services utilized by Employee to minimize
any personal income tax obligations arising from the Change in Control, in an
amount not to exceed $5,000.

 

4. Golden Parachute Tax Reimbursement. Whether or not any payments are made
pursuant to Section 3 above, if a Change in Control occurs at any time and the
Employee reasonably determines that any payment or distribution by the Company
or any of its affiliates to or for the benefit of the Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any restricted stock, stock
option, stock appreciation right or similar right, or the lapse or termination
of any restriction on or the vesting or exercisablility of any of the foregoing
(individually and collectively, the “Payment”), would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control,” within the meaning of
Section 280G of the Code (or any successor provision thereto), or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then the Company or Parent shall pay to the Employee an
additional payment or payments (individually and collectively, the

 

-5-



--------------------------------------------------------------------------------

“Gross-Up Payment”). The Gross-Up Payment shall be in an amount such that, after
payment by the Employee of all taxes required to be paid by the Employee with
respect to the receipt thereof under the terms of any federal, state or local
government or taxing authority (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed with respect to the
Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment. The Gross-Up Payment shall be paid
to the Employee within 30 days of the Company’s receipt of written notice from
the Employee that such Excise Tax has been paid or will be payable at any time
in the future.

 

5. No Mitigation Required or Setoff Permitted. In no event shall Employee be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Employee under the terms of this Agreement, and all such
amounts shall not be reduced whether or not Employee obtains other employment.
Further, the Company’s and Parent’s obligations to make any payments hereunder
shall not be subject to or affected by any setoff, counterclaims or defenses
which the Company or Parent may have against Employee or others.

 

6. Waiver of Other Severance Benefits. The benefits payable pursuant to this
Agreement are in lieu of any other severance benefits which may otherwise be
payable by the Company or its affiliates to the Employee upon termination of
employment pursuant to a severance program of the Company or its affiliates
(including, without limitation, any benefits to which Employee might otherwise
be entitled under any other severance or change in control or similar agreement
previously entered into between Employee and the Company or any of its
affiliates).

 

7. Employment at Will. Notwithstanding anything to the contrary contained
herein, the Employee’s employment with the Company is not for any specified term
and may be terminated by the Employee or by the Company at any time, for any
reason, with or without cause, without any liability, except with respect to the
payments provided hereunder or as required by law or any other contract or
employee benefit plan.

 

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all attorneys’ and accountants’ fees of the
Employee in connection therewith, including any litigation to enforce any
arbitration award.

 

9. Non-solicitation. During the Term and for a period of one year thereafter
(collectively, the “Non-solicitation Period”), Employee shall not directly or
indirectly, individually or on behalf of any person other than the Company, aid
or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Employee or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity. If the
restrictions set forth in this

 

-6-



--------------------------------------------------------------------------------

section would otherwise be determined to be invalid or unenforceable by a court
of competent jurisdiction, the parties intend and agree that such court shall
exercise its discretion in reforming the provisions of this Agreement to the end
that the Employee will be subject to a non-solicitation covenant which is
reasonable under the circumstances and enforceable by the Company. It is agreed
that no adequate remedy at law exists for the parties for violation of this
section and that this section may be enforced by any equitable remedy, including
specific performance and injunction, without limiting the right of the Company
to proceed at law to obtain such relief as may be available to it. The running
of the Non-solicitation Period shall be tolled for any period of time during
which Employee is in violation of any covenant contained herein, for any reason
whatsoever.

 

10. Successors; Binding Agreement. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company or by any merger or
consolidation where the Company is not the surviving corporation, or upon any
transfer of all or substantially all of the Company’s stock or assets. In the
event of such merger, consolidation or transfer, the provisions of this
Agreement shall be binding upon and shall inure to the benefit of the surviving
corporation or corporation to which such stock or assets of the Company shall be
transferred.

 

11. Notices. Any notice or other communication hereunder shall be in writing and
shall be effective upon receipt (or refusal of receipt) if delivered personally,
or sent by overnight courier if signature for the receiving party is obtained,
or sent by certified or registered mail, postage prepaid, to the other party at
the address set forth below:

 

If to the Company:

 

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attention: General Counsel

If to Employee:

 

Gregory C. Miller

680 South Fourth Street

Louisville, KY 40202

 

Either party may change its specified address by giving notice in writing to the
other.

 

12. Indemnification. The Company shall indemnify, defend and hold the Employee
harmless from and against any liability, damages, costs and expenses (including
attorneys’ fees) in connection with any claim, cause of action, investigation,
litigation or proceeding involving him by reason of his having been an officer,
director, employee or agent of the Company, except to the extent it is
judicially determined that the Employee was guilty of gross negligence or
willful misconduct in connection with the matter giving rise to the claim for
indemnification. This indemnification shall be in addition to and shall not be
substituted for any other indemnification or similar agreement or arrangement
which may be in effect between the

 

-7-



--------------------------------------------------------------------------------

Employee and the Company or may otherwise exist. The Company also agrees to
maintain adequate directors and officers liability insurance, if applicable, for
the benefit of Employee for the term of this Agreement and for five years
thereafter.

 

13. ERISA. Many or all of the employee benefits addressed in Paragraph 3(b) and
(c) exist under plans which constitute employee welfare benefit plans (“Welfare
Plans”) within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Any payments pursuant to this
Agreement which could cause any of such Plans not to constitute a Welfare Plan
shall be deemed instead to be made pursuant to a separate “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA or a “top hat” plan
under Section 201(2) of ERISA as to which the applicable portions of the
document constituting the Welfare Plan shall be deemed to be incorporated by
reference. None of the benefits hereunder may be assigned in any way.

 

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision, which other provision shall remain in full force and effect.

 

15. Interpretation. The headings used herein are for convenience only and do not
limit or expand the contents of this Agreement. Use of any male gender pronoun
shall be deemed to include the female gender also.

 

16. No Waiver. No waiver of a breach of any provision of this Agreement shall be
construed to be a waiver of any other breach of this Agreement. No waiver of any
provision of this Agreement shall be enforceable unless it is in writing and
signed by the party against whom it is sought to be enforced.

 

17. Survival. Any provisions of this Agreement creating obligations extending
beyond the term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

 

18. Amendments. Any amendments to this Agreement shall be effective only if in
writing and signed by the parties hereto.

 

19. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.

 

20. Governing Law. This Agreement shall be interpreted in accordance with and
governed by the law of the State of Delaware.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC.

/s/ Paul J. Diaz

--------------------------------------------------------------------------------

By:

 

Paul J. Diaz

   

President and Chief Executive Officer

Solely for the purposes of

Sections 3, 4, 5 and 12:

KINDRED HEALTHCARE, INC.

/s/ Paul J. Diaz

--------------------------------------------------------------------------------

By:

 

Paul J. Diaz

   

President and Chief Executive Officer

/s/ Gregory C. Miller

--------------------------------------------------------------------------------

GREGORY C. MILLER

 

-9-